DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 8, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Neudeck on April 9, 2021.
The application has been amended as follows: 
As per Claim 3
Claim 3, line 1, page 26, “The memory controller of claim 1” should read as “The memory controller of claim 2”.

	Therefore, the examiner’s amendment of claim 3 reads as the following:
	Claim 3
The memory controller of claim [[1]] 2, further comprising:
circuitry to receive a second error coalesced codeword from the memory component.

As per Claim 8
Claim 8, line 4, page 27, “the error to be coalesced” should read as “a first error to be coalesced”.

	Therefore, the examiner’s amendment of claim 8 reads as the following:
	Claim 8
A memory controller, comprising:
first data steering logic to coalesce errors from a plurality of bit locations within a plurality of data symbol fields of a first codeword that have been determined to meet an unreliability criteria, a first error to be coalesced into a corresponding plurality of bit locations within a single check symbol field of the first codeword to produce an error coalesced codeword.

As per Claim 13
Claim 13, line 2, page 28, “the check symbol location” should read as “a check symbol location”.

	Therefore, the examiner’s amendment of claim 13 reads as the following:
	Claim 13
The memory controller of claim 12, wherein the error detection and correction circuitry processes the second codeword with a check symbol location as erased.

As per Claim 15
Claim 15, line 3, page 29, “the block of data” should read as “the first block of data”.
Claim 15, line 3, page 29, “swapping the values” should read as “swapping values”.
Claim 15, line 6, page 29, “the block of data” should read as “the first block of data”.


	Claim 15
A method of operating a memory controller, comprising:
receiving information indicating one or more bit positions in a memory rank meet an unreliability criteria;
receiving a first block of data comprising a plurality of data fields and a plurality of check fields;
before storing the first block of data to the memory rank, swapping 
storing the first block of data to the memory rank at an address.

As per Claim 17
Claim 17, line 2, page 29, “the check fields” should read as “the plurality of check fields”.

	Therefore, the examiner’s amendment of claim 17 reads as the following:
	Claim 17
The method of claim 16, further comprising:
processing, using the plurality of check fields of the third block of data, the third block of data to determine whether bits in the third block of data are different from the first block of data.

As per Claim 19
Claim 19, line 2, page 30, “the check fields” should read as “the plurality of check fields”.

	Therefore, the examiner’s amendment of claim 19 reads as the following:
Claim 19
The method of claim 17, further comprising:
processing, using the plurality of check fields of the third block of data, the third block of data to correct bits in the third block of data that are different from the first block of data.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Rom et al. (U.S. Patent Application Publication No. 2018/0287632 A1) closes: A memory controller (controller 102), comprising:
first data steering circuitry (codeword modification module 2404) to receive a first codeword comprising a first plurality of data [bit] locations . . ., the first data steering circuitry to exchange at least one bit location . . . with a corresponding respective at least one bit location in a data [bit] location to form a first error coalesced codeword, the first data steering circuitry to output the first error coalesced codeword (Paragraph [0259]: “FIG. 25 is a flow chart of an example method 2500 of performing codeword modification based on bad storage location information. At block 2502, the parity bit generator module 2402 may generate parity bits for an information bit sequence using a codebook to form a codeword. At block 2504, the codeword modification module 2404 may modify or re-order the bit sequence of the codeword based on bad storage location information of a memory area in which the codeword is to be stored. For example, the codeword modification module 2404 may swap bits based on numbers of bad variables connected to check nodes of the codebook used to generate the parity bits, based on numbers of bad variables participating in minimal cycles of the codebook used to generate the parity bits, or based on numbers or a distribution of bad storage locations across storage sub-units, as previously described.”
At block 2506, the modified codeword may be stored in the memory area. At block 2508, the modified codeword may be read from the memory area, such as in response to a host read request. At block 2510, the codeword modification module 2404 may re-order the modified codeword to be in its original bit sequence. At block 2512, the decoder module 2408 may decode the re-ordered codeword.”)
However, the Examiner finds Rom does not teach or suggest the claimed “first data steering circuitry to receive a first codeword comprising a first plurality of data symbol locations and a second plurality of check symbol locations, the first data steering circuitry to exchange at least one bit location in a check symbol location with a corresponding respective at least one bit location in a data symbol location to form a first error coalesced codeword, the first data steering circuitry to output the first error coalesced codeword.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 8 and 15 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 8 and 15 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-7, 9-14 and 16-20 are also allowable due to their dependency on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112